Citation Nr: 1137713	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for a herniated nucleus pulposus, L5-S1, with radiating pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to May 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued the 40 percent rating for a herniated nucleus pulposus, L5-S1, with radiating pain.

In July 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center (AMC), and is discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran's low back disability is manifested by limitation of forward flexion that approximates 30 degrees; absent left ankle reflexes, diminished bilateral knee and right ankle reflexes, and pain that radiates down the left leg

The Veteran has had no periods of physician prescribed bed rest, does not have ankylosis of the thoracolumbar spine, and has normal strength in the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for the orthopedic manifestations of the Veteran's low back disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a disability rating of 40 percent for the neurologic manifestations of the low back disability in the left leg are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520 (2010).

3.  The criteria for a disability rating of 20 percent for the neurologic manifestations of the low back disability in the right leg are met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was provided with a November 2005 letter in which the RO notified him of what evidence was required to substantiate his claim for an increased rating.  This letter told him what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  Thus, this letter met the duty to provide preadjudication notice to the Veteran in accordance with Pelegrini.

The November 2005 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe how the Veteran's disability has gotten worse based upon personal knowledge and observations of the author.  

In August 2006, the Veteran was provided with the notice required by Dingess.  He was told that he could substantiate the claim with evidence of the impact of the disability on employment.  Together, the November 2005 and August 2006 letters provided the Veteran with the notice required by Vazquez-Flores.

The timing deficiency with regard to the August 2006 notice was cured by readjudication of the claim in a July 2011, supplemental statement of the case.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in November 2005 and September 2010, to evaluate his low back disability, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in September 2010.  

The Board remanded the case in July 2010 to obtain relevant treatment records from the Pittsburgh and Altoona VA Medical Centers, and to afford the Veteran another examination to evaluate the severity of his low back disability.  The records were subsequently obtained and associated with the claims file, and the Veteran was afforded a VA examination in September 2010.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Analysis

Service treatment records show that in September 1998, the Veteran was treated for complaints of low back pain with radiation to the left lower extremity.  CT scan in October 1998 showed herniated nucleus pulposus at the L5/S1 disc space level, with left nerve root encroachment.  In December 1998, he was diagnosed in the neurosurgery clinic with a herniated nucleus pulposus on the left at L5-S1 level.  He refused surgery in favor of a more conservative approach, and was administratively separated from service.  

In July 1999, the Veteran had an MRI of the lumbar spine.  He continued to complain of low back pain radiating into the left leg.  The examiner's impression was large left paracentral disc extrusion at L5-S1, and it was noted that the findings should be correlated clinically with a left S1 distribution radiculopathy.

During VA examination in August 1999, the examiner noted that deep tendon reflexes were diminished on the left, but normal on the right.

In a September 1999 rating decision, the RO granted service connection for a herniated nucleus pulposus, L5-S1 and assigned a 40 percent rating, effective May 8, 1999, under Diagnostic Code 5293, for recurring attacks of severe intervertebral disc syndrome with only intermittent relief.

On VA examination in November 2005, the Veteran complained of continued low back pain, which radiated to his left leg up to the posterior thigh.  He denied any edema, redness or heat.  He also complained of flare-ups of back pain, five days a week, precipitated by cold, damp weather, bending, lifting weights, prolonged standing and sitting, and alleviated by pain medication and rest.  He reported an increase of pain during flare-ups and repetitive use, but denied any additional limitation of motion or functional impairment.  He reported that he was able to walk unaided and without assistive devices, and he was not using crutches, a cane or a walker.  The Veteran also reported that he was independent in activities of daily living, and he denied any effect on his occupation from his low back disability.  

On physical examination, there was objective evidence of pain on motion, paraspinal muscle spasm and percussion muscle tenderness, but no spinal tenderness, edema, redness, effusion or swelling.  During range of motion testing, the Veteran was able to flex to 70 degrees, extend to 25 degrees, rotate right and left to 35 degrees, and side bend right and left to 25 degrees.  Neurological examination showed that bilateral upper and lower extremity power was normal; sensation was intact to touch by monofilamnent in bilateral upper and lower extremities; and bilateral ankle and knee reflexes were 2+.  Lumbar spine X-rays were normal.  The examiner also noted that the Veteran had undergone an MRI in July 2004, which revealed disc dessication and protrusion L5-S1, with mild protrusion at L4-L5.  The examiner diagnosed a lumbar sprain.

The February 2006 rating decision, rated the service-connected herniated nucleus pulposus, L5-S1 with radiating pain, under Diagnostic Code 5243.  .

On VA examination in September 2010, the Veteran complained of low back pain, concentrated in his left lower back into his buttocks.  He also reported that his back pain radiated down his left posterior thigh to his popliteal space; that he occasionally felt weak in his left foot; and that it was difficult for him to lift up his foot, causing him to trip.  He also complained of stiffness, fatigue, spasms, weakness, decreased motion and foot weakness.  He denied any bowel or bladder complaints, but noted that his feet started to tingle after walking approximately half a mile.  

The Veteran also reported that due to his back disability, he found it difficult to lift and play with his 19-month old son, and that he needed help cutting his grass, unless he was using a ride-on lawn mower.  He reported that he was unable to cut firewood or drive long distances without aggravating his back.  However, he also reported that he was able to perform activities of daily living, and that he did not use any walking or assistive devices or wear a brace.  Furthermore, he denied any incapacitating episodes of back pain in the preceding twelve months or physician-prescribed bed rest.

On physical examination, his spine was straight and tender to palpation from L1 to his mid-sacral area.  There was no visible swelling, erythema or deformity.  He was also tender on bilateral SI joints and his left lower back.  His straight leg was positive at 50 degrees on the right and 40 degrees on the left.  There was no ankylosis.  He had +2/4 bilateral patellar reflexes and right ankle jerk reflex.  The examiner was unable to elicit a left ankle jerk.  

Sensation was intact to light touch and he was able to distinguish sharp from dull.  He had +5/5 strength in the bilateral lower extremities.  His gait was steady and coordination was intact.  

During range of motion testing, he was able to flex to 40 degrees during active range of motion, and to 44 degrees after repetitive motion, with pain felt from 35 degrees to endrange.  He was able to extend to 13 degrees during active range of motion, and to 20 degrees after repetitive motion with pain; rotate to the right 45 degrees during active range of motion, and to 50 degrees after repetitive motion with no pain reported; rotate to the left 65 degrees during active range of motion, and to 77 degrees after repetitive motion with pain; side bend to the right 40 degrees during active range of motion, and to 45 degrees after repetitive motion with pain; and side bend to the left 35 degrees during active range of motion, and to 40 degrees after repetitive motion with pain.

X-rays of the lumbar spine showed that there was no lumbar spine fracture or subluxation.  A lumbar MRI conducted in April 2010 showed that at L5/S1, there was a 3mm left paracentral disc protrusion with an annular tear which abutted the transiting nerve roots.  There was no significant neuroforaminal narrowing.  The examiner's diagnosis was herniated nucleus pulposus at L5/S1 with mild-moderate neuralgia into the L5-S1 nerve distribution.  

VA outpatient treatment records dated through July 2011, show that the Veteran was experiencing financial difficulties and continued to complain of back pain.

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury:  In pertinent part, they provide that a 50 percent evaluation is warranted if there is evidence of unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  If forward flexion of the thoracolumbar is greater than 60 degrees, but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, a 10 percent disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 140 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2010).

There are two specific notes relating to intervertebral disc syndrome which provide the following: First, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Second, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The most recent VA examination shows that the Veteran could flex the thoracolumbar spine to 35 degrees before experiencing pain and had active range of motion to 40 degrees.  Although the examiner noted flare-ups, no estimate was provided as to the ranges of motion during those episodes, and it was not explicitly reported whether the Veteran had additional limitation due to other functional factors specified in 38 C.F.R. §§ 4.40, 4.45.  Resolving reasonable doubt in the Veteran's favor the Board finds that his range of forward flexion most closely approximates 30 degrees, and meets the criteria for a 40 percent rating under the general rating formula for back disabilities.  38 C.F.R. §§ 4.7, 4.21.

A higher rating under that formula would require ankylosis.  Ankylosis has not been reported during the appeal period, and the Veteran was specifically found not to have ankylosis during VA examinations.  In addition, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations.

The Veteran has been shown to have neurologic manifestations of his back disability that involve both lower extremities.

The highest potential neurologic ratings are provided in the Veteran's case, if the disability is rated under criteria for evaluating the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2010).  

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a

The Veteran's left leg disability, as shown on the most recent examination, was manifested by a loss of ankle reflexes, and diminution of the knee (or patellar) reflex as well as some radiating pain.  This disability goes well beyond the purely sensory and equates to a moderately severe incomplete paralysis.  As such, a 40 percent rating is warranted for the neurologic disability in the left leg.

The record does not contain reports one way or the other of whether there is muscle atrophy.  On examinations, however, the left leg strength has been normal and the Veteran has reported that he is able to walk approximately one half mile before experiencing symptoms that cause him to rest.  He also retains partial knee reflexes and has not had any loss of sensation.  These findings indicate that the disability does not approximate the severe level.  Hence, an evaluation in excess of 40 percent is not warranted for the left leg disability.

The right leg neurologic disability is manifested by diminished reflexes without any actually absent reflex.  There have been no complaints of radiating pain down this extremity and sensation and strength have been normal on examinations.  In short, the right leg disability has reportedly been less severe than the left, but is not wholly sensory.  The disability lies between the mild and moderately severe level.  Accordingly, a 20 percent rating is warranted for the right leg disability.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by limitation of motion and associated functional limitations and neurological symptoms.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2010).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased, 40 percent, rating for a herniated nucleus pulposus, L5-S1, with radiating pain on the basis of its orthopedic manifestations is granted.

A separate rating of 40 percent for the neurologic manifestations of the low back disability in the left lower extremity is granted.

A separate rating of 20 percent for the neurologic manifestations of the low back disability in the right lower extremity is granted.


REMAND

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

In this case the Veteran reported at the last VA examination that he had quit his last employment due to the effects of the service connected back disability.  VA outpatient treatment records dated through July 2011 indicate that he remained unemployed.

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2010). An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. Id.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.

The appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether his service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him. 

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities would be sufficient to preclude him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner should provide reasons for this opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions. 

2.  If entitlement to a TDIU is denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


